F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           APR 1 2003
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk


    ALVIN D. ESNAULT,

                Plaintiff-Appellant,

    v.                                                   No. 02-1298
                                                   (D.C. No. 01-B-15 (PAC))
    JOHN SUTHERS; DONA                                    (D. Colo.)
    ZAVISLAN; JEFF REVORD;
    SCOTT DUDEN; ROBERT
    FURLONG, each in their individual
    capacity, singularly, jointly and
    severally,

                Defendants-Appellees.


                            ORDER AND JUDGMENT            *




Before LUCERO , McKAY , and BALDOCK , Circuit Judges.



         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

       Plaintiff-appellant Alvin Esnault, Jr., appeals from the district court’s

rulings dismissing civil rights claims arising out of his termination from the

religious diet program at the Sterling Correctional Facility. His complaint alleged

violations of his First Amendment right to the free exercise of his religion and his

Eighth Amendment right to be free of cruel and unusual punishment, and sought

both injunctive relief and monetary damages. He was later allowed to amend his

complaint to include claims under the Religious Land Use and Institutionalized

Persons Act and a Colorado statute. Defendants filed a motion to dismiss, which

the magistrate judge converted into a motion for      summary judgment . After

briefing, the magistrate judge issued her recommendation to dismiss all of

plaintiff’s claims except his injunctive claims against   defendant s Furlong and

Zavislan. The parties were given ten days to file objections.

       Plaintiff failed to timely file objections to the magistrate judge’s April 16,

2002, recommendation.      Defendant s did object within the deadline, contending

that any equitable claims remaining should be dismissed as moot because plaintiff

had been reinstated to the religious diet program several months earlier. On

May 6, 2002, the district court issued its first order, noting plaintiff’s failure to

file timely objections, and dismissing all claims except the injunctive claims


                                             -2-
against defendant s Furlong and Zavislan. As to these claims, the district court

allowed plaintiff another ten-day period to file objections to   defendant s’ argument

that the claims should be dismissed as moot. On May 9, 2002, plaintiff filed both

objections to the magistrate judge’s recommendation and a response to the

defendant s’ objections. After reviewing plaintiff’s objections as to the remaining

equitable claims de novo, the district court dismissed those claims on mootness

grounds.

       On appeal, plaintiff challenges the district court’s rulings on all of his

claims. We have jurisdiction over this appeal by virtue of 28 U.S.C. § 1291.

Our review, however, is limited to the district court’s dismissal of plaintiff’s

injunctive claims against   defendant s Furlong and Zavislan. Because plaintiff did

not timely file objections to the magistrate judge’s recommendation, and because

he does not demonstrate just cause for his untimeliness, he has waived appellate

review of those issues and arguments.      See Moore v. United States , 950 F.2d 656,

659 (10th Cir. 1991). We review de novo the district court’s dismissal of

plaintiff’s injunctive claims as moot, “as a matter of federal jurisdiction.”

F.E.R. v. Valdez , 58 F.3d 1530, 1532-33 (10th Cir. 1995).

       Plaintiff does not present arguments on the district court’s ruling that his

injunctive claims are moot. He does contend that the district court abused its

discretion in failing to rule on his motion for injunctive relief for over a year,


                                             -3-
and requests a reimbursement of funds in connection with his suit. These

arguments lack merit. Further, our   de novo review of the record on appeal leads

us to agree with the district court’s conclusion that the injunctive claims were

mooted by plaintiff’s reinstatement to the religious diet program. Therefore, the

district court correctly dismissed these claims. The judgment of the United States

District Court for the District of Colorado is AFFIRMED.


                                                    Entered for the Court



                                                    Monroe G. McKay
                                                    Circuit Judge




                                         -4-